Libbey, J.
By R. S., c. 83, § 3, trial jnstices "have original and exclusive jurisdiction of all civil actions, . . . when
the debt or damages demanded do not exceed twenty dollars,” except certain cases therein specified.
In this case the note declared on is for twelve dollars and interest. The ad damnum is for more than twenty dollars. It *541is claimed by the defendant that the " debt or damages demanded” is to be determined by computing the amount due on the note when the action was commenced, and not by the ad damnum. We think this is not the law. It appears to be well settled that in all actions sounding in damages as assumpsit and tort, the jurisdiction depends upon the ad damnum, which is the amount of damages demanded. Estes v. White, 61 Maine, 22; Hapgood v. Doherty, 8 Gray, 373; Bank v. Pearson, 14 Gray, 521.
In such case, it can not be judicially determined that the debt or damages which the plaintiff is entitled to recover, are less than the ad damnum, until judgment is rendered; and then, if it is for a sum less than twenty dollars, it does not affect the jurisdiction. Ladd v. Kimball, 12 Gray, 139.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Emery and Haskell, JJ., concurred.